MEMORANDUM **
H. Keith Henson appeals pro se the district court’s order denying his March 27, 2000, motion seeking relief from: (1) a May 22, 1998, judgment following a jury verdict in favor of Religious Technology Center; and (2) a July 6, 1999, judgment finding Henson in civil contempt.1 We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s exercise of jurisdiction over a Fed. R.Civ.P. 60(b) motion, Scott v. Younger, 739 F.2d 1464, 1466 (9th Cir.1984), and we review for abuse of discretion the district court’s denial of such a motion, Lafarge Cornells et Etudes, S.A. v. Kaiser Cement & Gypsum Corp., 791 F.2d 1334, 1338 (9th Cir.1986). We affirm.
Because Henson’s motion was not filed within one year of the judgment entered following the jury verdict, the district court lacked jurisdiction to the extent the motion sought relief from that judgment on the basis of fraud, misrepresentation or other adverse conduct. See Scott, 739 F.2d at 1467.
With respect to the judgment finding Henson in civil contempt, the district court did not err by denying Henson’s motion for relief from that judgment under Fed. R.Civ.P. 60(b)(3) or 60(b)(6). See Lafarge Conseils et Etudes, S.A., 791 F.2d at 1338.
*622We grant Religious Technology Center’s motion to submit on the briefs. All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.


. This court previously affirmed both judgments. See Religious Tech. Ctr. v. Henson, Nos. 98-17120, 99-16660, 99-16756, 2000 WL 825515 (9th Cir. June 23, 2000) (affirming in part judgment finding Henson in civil contempt for violating the district court's order prohibiting disclosure of sealed trial transcripts); Religious Tech. Ctr. v. Henson, Nos. 97-16160, 98-16146, 1999 WL 362837 (9th Cir. June 4, 1999) (affirming judgment following jury verdict against Henson in Religious Technology Center's copyright infringement action).